UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6033


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JORGE PETTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:06-cr-00162-RAJ-JEB-1)


Submitted:   April 26, 2012                   Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jorge Petter, Appellant Pro Se. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jorge    Petter      appeals    the     district     court’s      order

denying   his    motion      for   correction    of   judgment     under      Fed.   R.

Crim. P. 36.          Because we conclude that there were no clerical

errors, we affirm.            See United States v. Buendia-Rangel, 553

F.3d   378,    379    (5th   Cir.    2008)    (affirming   denial        of   Rule   36

motion where judgment lacked indicia of mistake or oversight,

but rather reflected deliberate use of terminology employed).

We   dispense    with    oral      argument   because    the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                         2